Citation Nr: 0414535	
Decision Date: 06/07/04    Archive Date: 06/23/04

DOCKET NO.  99-04 088A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a permanent and total disability rating 
for pension purposes.

2.  Entitlement to service connection for schizophrenia.

3.  Entitlement to an increased disability rating for 
service-connected residuals of a thoracic spine fracture, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an increased (compensable) disability 
evaluation for service-connected residuals of a fracture of 
the fourth right metacarpal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions rendered in July 1998, 
August 1998, and October 2001 by the Department of Veterans 
Affairs (VA) Regional Office in Oakland, California (the RO).

Procedural history

The veteran had active service from August 1975 to December 
1978.

In a July 1998 rating decision, the RO denied the veteran's 
claims of entitlement to an increased rating for thoracic 
spine fracture residuals, and to a compensable evaluation for 
right fourth metacarpal fracture residuals.  In August 1998, 
the RO notified the veteran that he was not eligible for a 
nonservice-connected pension.  In an October 2001 rating 
decision, the RO denied the veteran's claim of entitlement to 
service connection for schizophrenia.

A personal hearing was held before the undersigned, sitting 
at the RO, in September 2003.  A transcript of that hearing 
is associated with the veteran's claims folder.

Remand

The issues of entitlement to service connection for 
schizophrenia, entitlement to an increased disability rating 
for service-connected thoracic spine fracture residuals, and 
entitlement to a compensable evaluation for service-connected 
right fourth metacarpal fracture residuals, will be addressed 
in the REMAND section below.  They have been remanded to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.


FINDING OF FACT

The veteran, whose active military service was from August 
1975 to December 1978, did not have active military service 
during a period of war as defined for VA benefits purposes.


CONCLUSION OF LAW

The veteran's military service does not meet threshold 
service eligibility requirements for VA pension benefits.  
38 U.S.C.A. §§ 101, 1521(a), (j), 5107(a) (West 2002); 
38 C.F.R. §§ 3.2, 3.3, 3.6 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Analysis

The veteran contends that he should be awarded VA nonservice-
connected pension benefits.  He alleges that he should be 
awarded such benefits due to his inability to maintain steady 
employment.

The sole question before the Board is whether the veteran 
meets the threshold eligibility requirements established by 
statute for a nonservice-connected pension.  Eligibility for 
VA pension benefits requires an initial showing that the 
claimant is a veteran who served on active duty for at least 
90 days during a period of war.  38 U.S.C.A. § 1521; 
38 C.F.R. §§ 3.2, 3.314.

Whether a veteran's service includes wartime service is a 
matter of law.  The term "period of war" is currently 
defined by statute to encompass the following periods:  from 
April 21, 1898 to July 4, 1902 (the Spanish-American War); 
from May 9, 1916 to April 5, 1917 (the Mexican border 
period); from April 6, 1917 to November 11, 1918 (World War 
I); December 7, 1941 to December 31, 1946 (World War II); 
June 27, 1950 to January 31, 1955 (the Korean conflict); 
February 28, 1961 to May 7, 1975 for veterans serving in 
Vietnam, and from August 5, 1964 to May 7, 1975 for all other 
veterans (the Vietnam era); and from August 2, 1990 and 
ending on a date yet to be prescribed (the Persian Gulf War).  

VA's determination of whether a claimant's service meets the 
threshold statutory requirements usually is dependent upon 
service department records verifying the character of a 
claimant's service.  See 38 C.F.R. § 3.203 (2003); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  A claim for 
nonservice-connected pension benefits by a claimant whose 
service department records fail to show threshold eligibility 
lacks legal merit or legal entitlement and must be denied as 
a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

In the instant case, the service department records establish 
that the veteran served from August 1975 to December 1978.  
He is accordingly not eligible, by statute, for nonservice-
connected pension benefits.  In making this determination, 
the Board must note that it is bound by the law made 
applicable to it by statute, regulations, and the 
precedential decisions of the appellate courts, and it is 
without authority to grant pension benefits to a veteran who 
does not meet the statutory eligibility requirements 
therefor.  See 38 U.S.C.A. § 7104; Office of Personnel 
Management v. Richmond, 496 U.S. 414, 424 (1990) [payment of 
money from the Federal Treasury must be authorized by 
statute].

As a matter of law, the veteran did not serve during a period 
of war, and his appeal for nonservice-connected pension 
benefits fails, since he does not meet the threshold 
statutory requirement for eligibility for that benefit.

Veterans Claims Assistance Act

The Board has considered whether further development of this 
claim is required under the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  Under the VCAA, VA has a duty to 
notify a claimant of any specific information and evidence 
needed to substantiate and complete a claim.  Further, VA 
must tell a claimant what specific part of that evidence he 
must provide, and what specific part VA will attempt to 
obtain for the claimant.  38 U.S.C.A. § 5103(a); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).

The record in this case reflects that the veteran, by means 
of a letter from the RO in July 2003, was informed both of 
the provisions of the VCAA and of VA's duty to assist him.  
In fact, however, the question of VA compliance with VCAA 
requirements is irrelevant; a determination as to whether the 
veteran served during a period of war is ordinarily based on 
one fact, and one fact only - the veteran's period of active 
service.  The service department has supplied this fact, and 
the veteran has not indicated that this information is 
erroneous, or that he had other active service.

No further development under the VCAA or previously existing 
law is warranted because there is no possibility whatever 
that any further development could substantiate the claim.  
See Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004); 
see generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also 
Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) [the 
VCAA is not applicable where it could affect a pending matter 
and could have no application as a matter of law].




ORDER

Entitlement to a permanent and total disability rating for 
pension purposes is denied.


REMAND

After having reviewed the VA claims folder, the Board 
believes that a remand of the issues of entitlement to 
service connection for schizophrenia, entitlement to an 
increased rating for thoracic spine fracture residuals, and 
entitlement to a compensable evaluation for right fourth 
metacarpal fracture residuals, is necessary.

Reasons for remand

Veterans Claims Assistance Act

This claim requires application of the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  Among other things, the VCAA 
redefines the obligations of VA with respect to its duty to 
notify and assist the veteran in the development of his 
claim.  The VCAA is applicable to all claims filed on or 
after the date of its enactment (November 9, 2000), or filed 
before the date of enactment and not yet final as of that 
date.

With regard to the veteran's claim of entitlement to service 
connection for schizophrenia, the Board notes that, while the 
RO furnished him with the provisions of the VCAA (as set 
forth in 38 C.F.R. § 3.159), the RO failed to discuss the 
requirement that VA, in providing notice to the veteran of 
the information and evidence necessary to substantiate his 
claim, must indicate which portion of any such information or 
evidence is to be provided by which party.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit), in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), held that the regulation giving the Board 
direct authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C. § 5103(b).  Thus if, as in here, the 
record has a procedural defect with respect to the notice 
requirement under the VCAA, this may no longer be cured by 
the Board.  Accordingly, the Board must now remand this claim 
to the agency of original jurisdiction (the RO) because the 
record does not show that, with regard to the issue of 
entitlement to service connection for schizophrenia, the 
veteran was provided adequate notice under the VCAA.

Additional evidentiary development

The VCAA stipulates that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
"necessary" to make a decision on the claim.  See 
38 U.S.C.A. § 5103A; see also 38 C.F.R. § 3.159.  In this 
case, the record contains competent evidence, in the form of 
opinions by the veteran's treating VA physician, that the 
veteran's currently manifested schizophrenia is attributable 
to an inservice head injury.  The record, however, also 
includes the report of a VA examination whereby the claims 
file was reviewed and this position was specifically 
rejected.   Under such circumstances, a VA examination and/or 
a nexus opinion is necessary to make a decision in the claim.  
See also Charles v. Principi, 16 Vet. App. 370 (2002).  The 
Board believes that the report of such an examination and/or 
opinion would be helpful in determining whether the veteran's 
schizophrenia should be service connected.

Additional development is also required with regard to the 
veteran's claims for increased disability ratings.  With 
specific regard to his request for an increased rating for 
thoracic spine fracture residuals, the Board notes that the 
rating criteria that pertain to the spine were revised during 
the pendency of this claim.  See 68 Fed. Reg. 51454-51456 
(August 27, 2003, effective September 26, 2003).  The veteran 
has not been apprised of the new criteria (set forth at 
38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243), nor 
has the severity of his thoracic spine fracture residuals 
been evaluated under the revised standards.  Such evaluation 
is to be accomplished pursuant to the VA orthopedic 
examination of his thoracic spine that is to be accomplished 
in accordance with this Remand; it is noted that he was most 
recently examined for VA compensation purposes, with regard 
to both his thoracic spine fracture residuals and right 
fourth metacarpal fracture residuals, in April 2001.  The 
Board is of the opinion that the report of a more 
contemporaneous examination is needed in order to evaluate 
the current nature of severity of the veteran's thoracic 
spine and right fourth metacarpal disabilities.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994) [where entitlement 
to compensation has already been established and increase in 
disability is at issue, present level of disability is of 
primary concern].

In view of the foregoing, this issue is REMANDED to the 
Veterans Benefits Administration (VBA) for the following 
action:

1.  VBA must assure that all notice and 
development required by the VCAA has been 
accomplished, including notifying the 
veteran of the evidence he needs to 
submit and that which will be obtained by 
VA, along with the appropriate time 
limits for him to submit any additional 
evidence.

2.  Following completion of the above 
action, the veteran's claims folder 
should be forwarded to the appropriate VA 
specialist, as indicated, for the 
following examinations:

a.  A psychiatric examination by a board 
of two psychiatrists who have neither 
examined nor treated the veteran before, 
including a fee basis examiner if needed.  
These psychiatrists should be asked to 
list any diagnoses pertaining to the 
veteran's mental status that can be 
currently supported, and to offer an 
opinion as to whether any such disability 
is as likely as not related to the 
veteran's military service or any 
incident thereof, to include but not 
necessarily limited to whether any such 
disability is the product of inservice 
head trauma.

All tests indicated are to be 
accomplished at this time, and all 
findings, and the reasons therefor, are 
to be set forth in a clear, logical, and 
legible manner on the examination report.  
The veteran's claims folder is to be 
furnished to the examining psychiatrists 
prior to this examination.

b.  An orthopedic examination of the 
veteran's thoracic spine and right fourth 
metacarpal fracture residuals.  With 
regard to both the thoracic spine and 
right fourth metacarpal, the examining 
orthopedist should be asked to identify 
any disability that can be considered to 
be a residual of a fracture of either the 
thoracic spine at T-12, or the right 
fourth metacarpal, and the nature and 
severity thereof.  With regard to the 
thoracic spine fracture residuals, the 
examining orthopedist should be furnished 
with a copy of the rating criteria that 
took effect on September 26, 2003, and 
evaluate the veteran's thoracic spine 
impairment pursuant to the criteria set 
forth therein.  With regard to both 
thoracic spine and right fourth 
metacarpal fracture residuals, the 
examiner should identify all functional 
impairment exhibited, such as pain, 
weakness, less or more movement than 
normal, excess fatigability, or 
incoordination.

All tests indicated are to be 
accomplished at this time, and all 
findings, and the reasons therefor, are 
to be set forth in a clear, logical, and 
legible manner on the examination report.  
The veteran's claims folder is to be 
furnished to the examining orthopedist 
prior to this examination.

3.  After undertaking any additional 
development it deems to be necessary, VBA 
should readjudicate these claims.  If the 
decision remains unsatisfactory to the 
veteran, VBA should issue a supplemental 
statement of the case.  Thereafter, the 
claims folder should be returned to the 
Board for further appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claims for service connection and increased ratings, and may 
result in a denial.  38 C.F.R. § 3.655 (2003).



	                     
______________________________________________
	Mark J. Swiatek
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



